** CONTRACT — IMPROVEMENT — MATERIALS ** (1) VOCATIONAL AND TECHNICAL SCHOOL BOARDS OF EDUCATION NEED NOT SOLICIT COMPETITIVE BIDS ON CONTRACTS FOR SUPPLIES AND MATERIALS; HOWEVER, SUCH CONTRACTS EXCEEDING A VALUE OF FIVE HUNDRED DOLLARS ($500.00) MUST BE IN WRITING.  (2) VOCATIONAL AND TECHNICAL SCHOOL BOARDS OF EDUCATION MUST SOLICIT COMPETITIVE BIDS ON CONTRACTS FOR CONSTRUCTION OF OR MAKING IMPROVEMENTS TO AN AREA VOCATIONAL OR TECHNICAL SCHOOL BUILDING WHEN SUCH CONTRACTS EXCEED THE VALUE OF ONE THOUSAND DOLLARS ($1,000.00). IN SEEKING COMPETITIVE BIDS, AREA VOCATIONAL AND TECHNICAL SCHOOL BOARDS MUST COMPLY WITH ALL OTHER REQUIREMENTS OF THE PUBLIC COMPETITIVE BIDDING ACT OF 1974 (61 Ohio St. 101 [61-101] ET SEQ.). ALL CONSTRUCTION AND IMPROVEMENT CONTRACTS EXCEEDING THE VALUE OF FIVE HUNDRED ($500.00) DOLLARS ALSO MUST BE IN WRITING. (BIDS, EXPENDITURE, PROPOSALS, PUBLIC WORKS, PUBLIC BUILDINGS) CITE: 61 Ohio St. 103.1 [61-103.1], 61 Ohio St. 102 [61-102](4) 61 Ohio St. 102 [61-102](3), 70 Ohio St. 5-123 [70-5-123] (JOHN E. DOUGLAS)